 DREW DIVISION OF ASHLAND CHEMICAL CO. 477Drew Division of Ashland Chemical Company, a divi-sion of Ashland Oil, Inc. and Teamsters Industrial and Allied Workers Local No. 97, International Brotherhood of Teamsters, AFLŒCIO. Case 22ŒCAŒ21748 September 28, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN, TRUESDALE, AND WALSH On August 12, 1999, Administrative Law Judge Steven Davis issued the attached decision.  The Respondent filed exceptions and a supporting brief. The National Labor Relations Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,1 and conclusions2 and to adopt his recommended Order as modi-fied.3 ORDER The National Labor Relations Board adopts the recom-mended Order of the administrative law judge as modified below and orders that the Respondent, Drew Division of Ashland Chemical Company, A Division of Ashland Oil, Inc., Kearny, New Jersey, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified.  Substitute the following for paragraph 2(b).                                                             1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 In adopting the judge™s conclusion that the Respondent violated Secs. 8(a)(5) and (1) and 8(d) by locking out its employees within 60 days from the Union™s notification of its intent to terminate their con-tract™s (8(d)(1) notice), the judge relied on Carpenters Dist. Council of Denver, 172 NLRB 793 (1968), in which a union was found in viola-tion of Sec. 8(d)(4) for striking within 60 days of the employer™s 8(d)(1) notice.  Chairman Hurtgen and Member Truesdale disagree with Carpenters.  Rather, they find the analysis of 8(d)(3) notice obli-gations set forth in United Artists Communications, 274 NLRB 75 (1985), which followed the Seventh Circuit Court of Appeals™ decision in Hooker Chemical & Plastics Corp. v. NLRB, 573 F.2d 965 (1978), to be more persuasive authority.  See also NLRB v. Painting Contractors, (Peoria Painting), 500 F.2d 54 (7th Cir. 1974), denying enf. 204 NLRB 345 (1973).  Further, they would apply the reasoning therein to 8(d)(1) cases as well as 8(d)(3) cases, inasmuch as both notice provisions are integral parts of the same statutory scheme.  Accordingly, they would overrule Carpenters.  Nonetheless, in the absence of a majority to over-rule Carpenters, Chairman Hurtgen and Member Truesdale concur in the adoption of the judge™s decision in this case. 3 We shall modify the judge™s recommended Order in accordance with our recent decision in Ferguson Electric Co., 335 NLRB 142 (2001). ﬁ(b) Preserve and, within 14 days of a request, or such additional time as the Regional Director may allow for good cause shown, provide at a reasonable place designated by the Board or its agents, all payroll records, timecards, per-sonnel records and reports, and all other records, including an electronic copy of such records if stored in electronic form, necessary to analyze the amount of backpay due un-der the terms of this Order.ﬂ  Lisa Pollack, Esq., for the General Counsel. David Kadela, Esq. (Schottenstein, Zox & Dunn), Columbus, Ohio, for the Respondent.  David Grossman, Esq. (Schneider, Goldberger, Cohen, Finn, Solomon, Leder & Montalbano), Kenilworth, New Jersey, for the Union. DECISION STATEMENT OF THE CASE STEVEN DAVIS, Administrative Law Judge.  Based on a charge filed on December 16, 1996, by Teamsters Industrial and Allied Workers Local No. 97, International Brotherhood of Team-sters, AFLŒCIO (Union), a complaint was issued against Drew Division of Ashland Chemical Company, a Division of Ashland Oil, Inc. (Respondent) on October 30, 1998. The complaint alleges essentially that Respondent unlawfully locked out employees in an effort to modify a collective-bargaining agreement that was due to expire, and that Respondent engaged in such conduct less than 60 days from the time it received the Un-ion™s notification that it wished to terminate the collective-bargaining agreement. It is alleged that Respondent™s conduct vio-lated Sections 8(a)(5) and (1) and 8(d) of the Act.  Respondent™s answer denied the material allegations of the complaint, and on April 6, 1999, a hearing was held before me in Newark, New Jersey.  On the evidence presented in this proceeding, and my observa-tion of the demeanor of the witnesses and after consideration of the briefs filed by all parties, I make the following FINDINGS OF FACT I. JURISDICTION Respondent, a corporation having its office and place in Kearny, New Jersey, has been engaged in the manufacture and sale of chemicals and related products. Annually, Respondent sold and shipped from its Kearny, New Jersey facility goods valued in ex-cess of $50,000 directly to points outside New Jersey. I find that the Respondent is engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. The Respondent admits, and I also find that the Union is a labor organization within the meaning of Section 2(5) of the Act. II. THE ALLEGED UNFAIR LABOR PRACTICES THE FACTS  1. The Union™s notification of termination of the contract The Union represents Respondent™s approximately 50 full-time and regular part-time production and maintenance employees and warehouse employees at the Kearny facility. The collective-336 NLRB No. 38  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 478bargaining agreement at issue he
re ran from December 15, 1993 
through December 14, 1996.
1  It provides in relevant part: 
 In the absence of written notice given at least 60 days prior to 
the expiration date by either party to the other of intention to 
terminate, this Agreement shall automatically be renewed for 
a period of another year. 
 The procedure to be followed in the event such notice of ter-
mination shall be given is the procedure set forth in the Labor 
Management Relations Act of 1947, as amended. 
 If, following receipt of such notice, such negotiations have not 
been concluded within the 60 day period, this Agreement may 
be extended for an additional period of 30 days from its ter-
mination date, upon 15 days™ notice in writing by either party 
to the other. 
 On October 28, the Union sent a letter to Respondent, which 
stated that in accordance with the contract, ﬁnotice is hereby given 
you for the purpose of terminating the old agreement and entering 
into negotiations for a new one.ﬂ The Union also sent a notice that 
day to the Federal Mediation and Conciliation Service. Respondent 
received the notices the foll
owing day, on October 29.  
Pursuant to the terms of the contract, which required 60 days no-
tice prior to the December 14 expiration, the notice sent by the 
Union was not timely.  
Kurt Reidinger, Respondent™s human resources manager, was 
surprised that he did not receive timely notice of termination, and 
would have preferred that the contract be automatically renewed 
for 1 year as provided in the contract if timely notice had not been 
served.  
However, the Union, wh
ich had arbitrations pending, agreed to 
settle or withdraw those grievances 
and to withdraw an unfair labor 
practice charge, and in exchange Respondent agreed not to insist 

that the notice was not timely received. Accordingly, by November 
13, both parties agreed that negotiations for a successor agreement 
should be undertaken.  On that date, the Respondent sent a letter to 
the Union acknowledging that it was ﬁentering into negotiations.ﬂ 
2. The negotiations 
The first negotiation session was on November 21, at which 
time the Union said that it was not yet ready to exchange proposals 
inasmuch as Bill Hill, the Union™s business agent, had not reviewed 
the Union™s proposal.  
On November 26, the parties met and exchanged their proposals. 
Further negotiations were held 
on December 3, 5, 11, and 13.  
3. The events of December 13 
The final bargaining session took place on December 13. It be-
gan at about 9 a.m. and ended between 9:30 and 10 p.m.  
Respondent™s official, Reidinger, te
stified that he did not believe 
that much progress had been made at that session toward reaching 
agreement on a successor contract. The major issue was the amount 
of money to be contributed to the pension fund. Reidinger stated 
that union official Roy McClam 
asked for Respondent™s last and 
final offer, adding that the parties were at impasse. 
Respondent presented its final offer, and asked McClam if the 
Union™s negotiating committee would recommend that it be ratified 
                                                          
                                                           
1 All dates are in 1996 unless otherwise stated. 
by its members. McClam replied that the committee would not 

recommend it for ratification when the members voted on Monday 
morning. McClam asked that the voting take place at the plant, and 
Reidinger refused. Reidinger did not recall any union official re-
questing that day that the contract term be extended.
2 Reidinger stated that he expected negotiations to continue, and 
believed that McClam would agree 
to negotiate the following day, 
Saturday, after the presentation of Respondent™s final offer, noting 

that he was ﬁshockedﬂ when McClam ﬁrefused to continue to nego-
tiate.ﬂ  
Prior to December 13, Respondent had begun to make prepara-
tions for either a lockout or a strike by making arrangements with 
its corporate security office to ﬁsecureﬂ the site in the event of ei-
ther occurrence.  
Reidinger stated that on the evening of December 13, he made 
the decision to lock out the employees because he ﬁfully antici-
pated a strikeﬂ when the vote on the final contract was taken, and 
also because the Union had refused to continue to negotiate and 
refused to recommend the Respondent™s final offer. Reidinger also 
stated that other reasons for the decision to lock out the employees 
included union negotiator Doyce (Gene) Stephenson™s notice to the 
employees to clear out their lockers, an unusual chemical spill 
which had occurred that day, and the alleged slow down of work.
3 In fact, Reidinger believed, even before negotiations began in No-

vember, that the Union intended to strike because of its ﬁconfronta-
tional approach.ﬂ Union negotiator Stephenson testified that there 
was no slow down, no sabotage of equipment or products, and no 
discussion of these matters am
ong union representatives.  
In fact, union negotiator Stephens
on testified that a strike was a 
ﬁpossibilityﬂ and that the Union made certain preparations toward 
that endŠincluding notifying it
s members to remove personal 
items from their lockers.  
Reidinger further stated that because of the volatile and hazard-
ous nature of the chemicals Respondent produces, and the way it 
produces them, in batches, a stri
ke in the middle of the production 
process would be dangerous to employees and would cause dam-
age to the product. That factor, t
oo, played a part in Respondent™s 
decision to lock out the employees.
 Thus, it was a major concern to 
Respondent as to how to stop the production process in the event of 
a strike. John Orlowski, Respondent™s plant manager who partici-
pated in negotiations, stated that 
he had concerns about employees 
not completing certain tasks, and leaving chemical lines full, 

thereby creating waste and hazardous conditions in the plant. He 
believed that negotiations were not progressing well.  
Another factor in the decisi
on to lock out employees was 
McClam™s request that the ratification vote take place at the plant 
on Monday morning, following the expiration of the contract. 
Reidinger stated that based on his expectation that the proposed 
contract would be rejected and a 
vote taken to strike, he did not 
believe that it was appropriate to
 have striking employees in the 
plant. In that regard, he bore in mind that the booklet 
The New Blue 
 2 Reidinger stated that during the 
negotiations, Joe Patalero, the Un-ion™s chief trustee requested that the 
contract be extended. That was not at the December 13 meeting, however. 
3 Although the spill could not be attributed to the Union, Reidinger 
was informed that similar incidents 
occurred at the end of prior negotia-
tions. 
 DREW DIVISION OF ASHLAND CHEMICAL CO. 479Collar Movement 
authored by Stephenson, 
called for ﬁcivil direct 
actionﬂ and the physical interference with an employer™s ability to 
produce and deliver its product.  
The main body of employees finished work at 11 p.m. on Fri-
day, December 13 that evening, a
nd left work at that time. About 
two or four employees who were scheduled to work until 11:30 
p.m. that night were permitted to leave one-half hour early.
4  Ac-
cordingly, no unit employees remained in the plant after 11 p.m. 
that night, and none were scheduled to arrive at work for a third 
shift which begins at 11:30 p.m.  
Reidinger stated that at the conclusion of the bargaining session, 
Respondent ordered that the plant 
gates be locked and no one al-
lowed in.  
Union negotiator Stephenson stated that at the end of the nego-
tiation session, he believed that the parties were still making 
movement toward a new contract. He conceded that Respondent 
presented a final offer that evening, which the Union would not 
recommend for ratification. He further said that the Union was 
ﬁpushingﬂ to negotiate the follow
ing day. The Union wanted to 
vote on Respondent™s offer on Monday morning.  
Stephenson further stated that after Respondent presented its fi-
nal offer, the Union requested a bargaining session the following 

day. Respondent was supposed to inform the Union whether that 
was acceptable, but never did so. He further stated that the Union 
was not planning a strike for M
onday, and had asked to continue 
negotiations on December 14, so that union members could vote on 

the proposal on Monday. Respondent said that it would inform the 
Union whether it agreed.   
Respondent™s official Orlowski testified that the Union asked 
that negotiations continue while they worked. This request was 
refused because Orlowski feared that a sudden strike called while 
the plant was in production would leave the product at risk since 
vessels and lines would be filled 
with chemicals, and materials may 
be left unpackaged.  
4. Were employees scheduled to work on the weekend of  
December 14 
There is a dispute concerning the date the lockout began. Gen-
eral Counsel states that it bega
n shortly before midnight on De-
cember 13. Respondent asserts that the lockout began one day later, 

at 12:01 a.m. on December 15.  
There was extensive testimony concerning whether employees 
were scheduled to work on Friday night, December 13, or that 
weekend. General Counsel asserts that employees were scheduled 
to work that weekend and that but for the illegal walkout, they 
would have worked.  
Employee Sam Vinson testified that during the winter, the boil-
ers operate all the time, but on 
a warm day, one boiler may be 
turned off. He stated that in 
the morning of December 14, he no-
ticed a truck from an outside boiler company.  
Vinson stated that the Responde
nt™s boiler operators are regu-
larly scheduled to work on weekends in the winter.  
                                                          
 4 Reidinger stated that the employees were permitted to leave work 
early because of a (a) practice in past negotiations, (b) concern over a 
spill of chemicals in the 
plant that night, (c) belief that employees were 
ﬁslowing downﬂ, and (d) concern rega
rding the Union™s confrontational 
approach toward negotiations. 
Vinson stated that other employees are also regularly scheduled 
to work on weekends during the winter including two drivers, Oria 
Lopez and Joe Simeon. He further stated that if the drivers refuse a 
weekend assignment, warehouse drivers are offered that overtime 
work which consists of warehouse duties such as picking orders 
and loading trucks. The actual driving work is contracted out to an 
outside carrier which makes marine deliveries. 
In this connection, Vinson stated that the work that Lopez or 
Simeon would have been assigned, if they worked on December 
14, would have been standby work. He stated that employees who 
were scheduled for weekend work were on standby, were on call, 
and were paid for 5 hours while on 
call. Vinson testified that Lopez 
told him that he was scheduled to work that weekend and was told 

by Respondent not to report to work.  
Reidinger credibly testified, supported by the collective-
bargaining agreement, and by the 
testimony of employee Vinson, 
that no third shift, which begins work at 11:30 p.m. was scheduled 

to report to work in the evening of Friday, December 13. Reidinger 
also testified that no employees were scheduled to work that week-
end. 
No production takes place at Respondent on the weekends. The 
boilers are needed during production which takes place Monday 
through Friday, and on weekends when the weather is cold.  On 
weekends when the weather is warm, the boilers are shut down, 
and the boiler operators are told not to report.  
Respondent official Orlowski credibly testified, supported by 
boiler room logs, that the boilers were not in operation on the 
weekend of December 14, because of the warm weather. He stated 
that ordinarily, during the weeke
nd in the winter the boilers are 
operational, however when the weather is warm they are shut on 
weekends. On the weekend of December 14, the weather was 
warm, and therefore the boiler room operators were not required to 
be at work, and were not scheduled. They were informed on 
Wednesday, based on the weather forecast for the weekend, that 
they would not be needed. Instead, Respondent contracted with an 
outside company to provide boiler room operators, as needed, dur-
ing the time of the lockout. They were not needed, and were not 
present during the weekend 
of December 14 and 15.  
Documentary evidence supports a finding that a boiler repair 
company, Miller and Chiddy, did some
 repair work to the boiler on 
Sunday, December 15, and that
 Omne Maintenance performed 
certain work regarding the boilers during the period ending De-
cember 20. Orlowski was not ce
rtain whether any work was done 
on December 13. However, he stated that Omne employees were 

on site prior to December 13, to be trained in the operation of the 
boilers.  
With respect to standby drivers, Orlowski stated that Respon-
dent™s practice under the contract was that such drivers were paid 
to be on call at their homes. They 
were paid 5 hours standby pay. 
Orlowski stated that Respondent was not required to assign em-
ployees to standby work. He furt
her stated that no one was sched-
uled for standby work for the weekend of December 14, because 

Respondent was not certain whether a new agreement would be 
reached.  
I cannot credit Vinson™s hearsay testimony concerning who was 
scheduled to work on the weekend of December 14.  
I accordingly find, in agreement with Respondent, that no em-
ployees were scheduled to report to work on the weekend of De-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 480cember 14 and 15, and that employ
ees were locked out of their 
employment beginning with the first shift, 12:01 a.m. on Monday, 
December 16.  
On Sunday, December 15, Respon
dent called all employees and 
told them not to report to work on Monday. The lockout continued 
through December 23.  
On December 23, following additional negotiations, a new final 
offer was made by Respondent, which the employees voted to 
accept. Respondent resumed its operations the next day. 
B. Respondent™s Defenses 
1. The lockout was a defensive action to the union™s strike 
preparations 
Reidinger testified that he believed that the Union was preparing 
to strike regardless of the outcome of the negotiations. He stated 
that the Union™s actions, set forth below, before and during the 
negotiations led him to believe that a strike would take place on the 
expiration of the contract.  
There had been no strike incident to the 2 prior contract negotia-
tions.  
2. The Union™s actions prior 
to the start of negotiations 
(a) The Union was unusually confrontational prior to negotia-
tions, filing many grieva
nces and seeking arbitration on them rather 
than discussing them, (b) the Union had not sent a timely notice 

terminating the contr
act, and (c) the Union™s distribution of the 
booklet 
The New Blue Collar Movement. 
The booklet, distributed 
weeks before negotiations began, states that it was written by Ste-
phenson, the Union™s chief shop stewar
d. Its theme is that the union 
movement™s influence and power ar
e in decline, and sets forth 
methods by which unions can regain their strength to organize and 
bargain effectively. Some of the proposals include a ﬁmilitant pos-
tureﬂ consisting of nonviolent ma
ss civil disobedience, direct ac-
tion, and the ﬁphysical interference 
with the ability of companies to 
operate, produce and deliver goods.ﬂ  
3. The 
Union
™s actions during negotiations 
(a) Union negotiators were ﬁrepeatedlyﬂ 60 to 90 minutes late 
arriving at negotiations sessions, (b) the Union™s economic re-
quests, including a 300- to 400-percent increase in pension contri-
butions, (c) Stephenson™s direction to union members in the period 
December 9 to 11, that they remove all personal items from their 
lockers, (d) on December 11, Reidinger received a call from 
Patalero, the Union™s head trustee, who requested that the negotia-
tions be postponed because the un
ion negotiators would be busy 
counting ballots in the upcoming Teamster election for Interna-

tional president, and (e) at the e
nd of negotiations on December 13, 
Union assistant trustee Roy McClam requested that the Respondent 
give the Union a ﬁlast and final offer,ﬂ declared that the parties had 
reached an ﬁimpasse,ﬂ and refused to meet the next day, Saturday, 
December 14.  
C. Analysis and Discussion 
1. The alleged violation of Section 8(d) of the Act 
The complaint alleges that Respondent engaged in an unlawful 
lockout in an effort to modify th
e contract which was due to expire 
in December 1996, and that it did so less than 60 days from the 
time that the Union served its notice to terminate the contract in 
violation of Section 8(a)(5) and 8(d) of the Act. 
Section 8(d) of the Act provides in relevant part: 
 Provided, That where there is in effect a collective-bargaining 
contract covering employees in an industry affecting com-
merce, the duty to bargain collectively shall also mean that no 
party to such contract shall terminate or modify such contract, 
unless the party desiring such termination or modificationŠ 
(1) serves a written notice upon the other party to the con-
tract of the proposed termination or modification sixty days 
prior to the expiration thereof, or in the event such contract 
contains no expiration date, sixty days prior to the time it is 
proposed to make such termination or modification 
(2) offers to meet and confer with the other party for the 
purpose of negotiating a new contract or a contract containing 
the proposed modifications 
(3) notifies the Federal Mediation and Conciliation Ser-
vices within thirty days after such notice of the existence of a 
dispute, and simultaneously th
erewith notifies any State or 
Territorial agency established to mediate and conciliate dis-
putes within the State or Territory where the dispute occurred, 
provided no agreement has been reached by that time; and 
(4) continues in full force and effect, without resorting to 
strike or lockout, all the terms and conditions of the existing 
contract for a period of sixty days after such notice is given or 
until the expiration date of such contract, whichever occurs 
later. 
 The notification obligations set forth in Section 8(d) are on the 
party, which proposes the termin
ation or modification of the con-
tract. 
United Artists Communications
, 274 NLRB 75, 77 (1995).  
As set forth above, on October 28, the Union notified Respon-
dent of its desire to terminate the agreement. The Union was there-
fore the initiating party.  
General Counsel concedes that the Union™s notice of termination 
to Respondent was untimely since it was not given at least 60 days 
prior to the December 14 expiration
 of the contract. General Coun-
sel argues, nevertheless, that no
twithstanding the untimely notice, 
Respondent was not entitled to lock out its employees until the 
passage of 60 days following the Union™s October 28 notice. 
General Counsel relies on 
United Marine Division Local 333
, 228 NLRB 1107 (1977), and 
Retail Clerks (California Assn. of 
Employers
), 109 NLRB 754 (1954). Both cases involved situations 
where the union, the initiating party, failed to give the required 30-
day notice to the mediation servi
ces pursuant to Section 8(d)(3) and 
the union struck. In both cases, the Board found that the unions 

violated their obligation to bargain and Section 8(d) of the Act.  
There are several facts which di
stinguish this matter from the 
above cases. First, in those case
s the unions gave the required, 
timely 60-day notice to the employers but never notified the media-

tion service of the dispute. Here, the Union gave notice to the Re-
spondent of its desire to termin
ate the contract, although such no-
tice was untimely. Its 30-day notice to the mediation service was 

within the 60-day notification period pursuant to Section 8(d)(3).  
Respondent relies on 
United Artists Communications
, 274 
NLRB 75 (1985), in support of its position that its lockout was not 
unlawful. In that case, the initia
ting party union notified the em-
ployer of its desire to negotiate a new agreement but did not notify 
mediation services. After negotiat
ions, the expiration of the con-
tract, and following the 60 day 8(d) notice served by the union on 
 DREW DIVISION OF ASHLAND CHEMICAL CO. 481the employer, the employer, the noninitiating party, implemented 
its final proposal.  
The Board, in overruling 
Peoria Painting Contractors
, 204 
NLRB 345 (1973), and 
Hooker Chemicals Corp.
, 224 NLRB 1535 
(1976), held that the noninitiating 
party had no duty to notify me-
diation services in order to take
 otherwise lawful economic action. 
274 NLRB at 77. Accordingly, th
e employer™s im
plementation of 
changes in terms and conditions 
of employment following expira-
tion of the contract was not unlawful.  
In deciding 
United Artists
, the Board stated that it was persuaded 
by the reasoning of the Seventh Circuit Court of Appeals in 
Hooker
 Chem. & Plastics Corp. v. NLRB,
 573 F.2nd 965, 969 (7th Cir. 
1978), which reversed the Board™s 
Hooker decision. In
 Hooker, the 
court stated that an employer wa
s permitted to lock out its employ-
ees on the ﬁexpiration of a contract when the union untimely noti-
fies the mediation serviceﬂ and that the limitations in strike activity 
placed on the initiating party by its late filing of the 8(d)(3) notice 
do not apply to a noninitiating party.  
The court further stated that the fact that the initiating party is re-
strained from using its economic 
weapons because it gave untimely 
notice while the noninitiating party would not be is regarded as an 

ﬁincentive [for the initiating party] to fulfill its statutory duty to 
give timely notice; the initiating party need only perform its statu-
tory duty to avoid the restraint.ﬂ 573 F.2d at 970. 
The above cases did not deal with the facts present herein. Those 
cases dealt solely with the issue of notification to mediation ser-
vices. It is important to emphasize that in all the above cases the 
required 60-day notice had been gi
ven by the initiating party. The 
notice to the mediation services was timely here when considered 
in relation to the 60-day notice served on the Respondent. How-
ever, it was the 60-day notice which was not timely.  
It cannot be said that 
United Artists
 stands for the proposition 
that a noninitiating part
y is entitled to take
 economic action follow-
ing expiration of the contract prior to the passage of 60 days fol-

lowing untimely notice to the noni
nitiating party. Different consid-
erations apply to permitting a pa
rty to use untimely notice to sup-
port economic action under Section 8(d)(1) and 8(d)(3).  
Thus, permitting a noninitiating party to lock out or strike after 
contract expiration, but only days after the 8(d)(1) 60-day notice 
has been served would vitiate the 
purpose of that sectionŠwhich is 
to permit the parties to have time to negotiate a new contract and 
settle their differences. In discus
sing the ambiguities apparent in 
Section 8(d), the Supreme Court noted that there is a ﬁdual pur-

poseﬂ in the Taft-Hartley ActŠto substitute collective bargaining 
for economic warfare and to protec
t the right of employees to en-
gage in concerted activiti
es for their own benefit.ﬂ 
NLRB v. Lion 
Oil Co.,
 352 U.S. 282, 289 (1957), citing 
Mastro Plastics v. NLRB,
 350 U.S. 270, 284 (1956).  
This is different than the situation where the 60-day notice has 
already been served on the other party to the contract and there has 
been a failure to notify or an untimely notification to the mediation 
services. In that case, 60-day no
tification of proposed termination 
or modification having been given, the parties have already had an 
opportunity to bargain and reach agreement on the terms of a new 
agreement. Economic action ther
efore following expiration of the 
contract in those circumstances would be justified. 
United Artists
, supra. Here, however, where the opportunity to bargain for a 
maximum of 60 days had not been realized, the noninitiating 
party™s use of economic weapons is less justified. 
Here, in contrast to the failure to serve the mediation services, 
the 60-day notice to Respondent was actually served on Respon-
dent which need only wait until th
e expiration of the 60 day statu-
tory requirement before it locked out its employees.  
To find that the untimely servi
ce of the 60-day notice permits an 
employer to lock out its employees on the expiration of the contract 

but prior to the passage of 60 days would be an unjustifiable exten-
sion of United Artists
 and not warranted by the intent of Section 
8(d) which is to provide an adequa
te opportunity to parties to nego-
tiate their differences and reach 
agreement on a renewal collective-
bargaining agreement. 
This position is supported by 
Carpenters District Council of 
Denver, 172 NLRB 793, 795 (1968), where the employer timely 
served a 60-day notice and the union struck before the passage of 
60 days following the notice. The Board held that the union™s strike 
which was in violation of Section 8(d)(4) also violated its obliga-
tion to bargain. Thus, the noninitiating party, the union, was obli-
gated to comply with Section 8(d). This case was left undisturbed 
by 
United Artists
 and has been adhered to in 
Petroleum Mainte-
nance Co
., 290 NLRB 462 fn. 3 (1988). 
I accordingly find and conclude that Respondent™s lock out of its 
employees prior to the passage of 60 days following the service of 

the October 28 notice by the Union violated Sections 8(a)(5) and 
8(d) of the Act. 
Bi-County Beverage Distributors
, 291 NLRB 466, 
469 (1988). 
Although I find that the lockout was unlawful because of Re-
spondent™s imposition of the lockout less than 60 days after the 
Union™s notice to it, if the Boar
d disagrees with this conclusion, 
and in the interest of completion I will discuss other defenses raised 
by Respondent.  
2. Waiver 
Although the Union™s notice of proposed termination of the con-
tract was untimely, Respondent nevertheless waived the untimeli-
ness of the notice. In 
Lou™s Produce
, 308 NLRB 1194, 1200 fn. 4 
(1992), the Board stated that ﬁif the parties actually begin bargain-
ing before the contract expires, they will be deemed to have waived 
the requirements that the notice of termination be in writing or that 
it be timely.ﬂ  
Here, the Respondent did not raise the issue of timeliness, did 
not refuse to bargain for that re
ason, and bargaining began before 
the contract expired. 
Industrial Workers Local 770 (Hutco Equip-
ment), 285 NLRB 651, 654 (1987); 
Hassett Maintenance Corp
., 260 NLRB 1211 fn. 3 (1982); 
Ship Shape Maintenance Co
., 187 
NLRB 289, 291 (1970). 
3. Respondent™s other defenses 
Respondent also argues that it was justified in locking out its 
employees because (a) it reasonably believed that the Union in-
tended to strike on the contract™s
 expiration if its demands were not 
met, and (b) of its concerns that employees would engage in sabo-
tage, and because of the nature of its product.  
Respondent argues that certain fa
ctors, set forth above, which 
took place before and during negotiations convinced it that the 
Union would strike.  
The facts that according to Respondent, the Union was unusu-
ally confrontational prior to negotia
tions during which it filed many 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 482grievances and sought arbitration rather than discussing them or 
that the Union had not sent a timely
 notice terminating the contract 
do not support a finding that the Union intended to strike on the 

contract™s expiration. Nor does the allegation that the Union™s ne-
gotiators were late in arriving at
 negotiations or its making extreme 
requests in bargaining establish that it intended to strike.  
Respondent further contends that 
The New Blue Collar Move-
ment authored by the Union™s chief steward Stephenson similarly 
indicates an intention to strike. The booklet does propose a ﬁmili-
tant postureﬂ including nonviolent 
mass civil disobedience, direct 
action, and the physical interference with an employer™s ability to 
operate, produce, and deliver goods. However, there was no spe-
cific reference in the material to Respondent or these negotiations. 
It was a general discourse on the state of the union movement in 
the United States. It cannot be concluded that the piece establishes 
that the employees intended to strike Respondent.  
Respondent also contends that Stephenson™s direction to union 
members during the period December 9 to 11 that they remove all 
personal items from their lockers indicates that the employees in-
tended to strike. Stephenson testif
ied that a strike was a ﬁpossibil-
ityﬂ and the Union made certain 
preparations for oneŠincluding 
telling its members to remove such items. This direction indicates 
that employees were engaging in preparations for a strike, and that 
Respondent could reasonably believe, based on this direction, that 
they intended to strike. I am aware that Respondent™s witness testi-
fied that union representatives did 
not tell him that there would be a 
strike, however it has been held that even where an employer was 
told that the union did not plan to strike it had a reasonable belief 
that a strike would occur, and its lockout was lawful. 
C-E Natco/C-
E Invalco,
 272 NLRB 502, 505 (1984). 
At the final bargaining session on December 13, Respondent 
was asked for and presented its final offer. According to Respon-
dent™s negotiator Reidinger, union negotiator McClam said that the 
parties were at impasse, and the Union™s bargaining committee 
would not recommend the offer for ratification, and that McClam 
refused to negotiate the next day, Saturday.  
In addition, according to Reidinger, McClam requested that the 
ratification vote take place at the plant on Monday morning, fol-

lowing the contract™s expiration. Reidinger refused.  
In contrast, union negotiator Stephenson stated that he believed 
that the parties were making movement toward the end of that 
session. He conceded that Respondent™s final offer was presented 
that evening which the Union would not recommend for ratifica-
tion. However, he contradicted Reidinger™s recollection that the 
Union refused to negotiate the next day. Stephenson stated that the 
Union was ﬁpushingﬂ to negotiate the next day. I credit Reidinger™s 
version of this incident. McClam
 did not testify. According to 
Reidinger™s credited version, McClam said the parties were at an 

impasse, and the Union requested 
Respondent™s final offer. Even 
Stephenson concedes that Respondent presented its final offer at 
that meeting, and that the Union refused to recommend that it be 
ratified. Accordingly I cannot find that the Union offered to bargain 
the following day. I therefore credit Reidinger that the Union re-
fused to bargain the next day, Sa
turday. In fact, no bargaining oc-
curred the following day. That fact lends support to a finding that 

the Union refused to negotiate the next day. 
General Counsel argues that despite that the Union would not 
recommend that the Respondent™s fi
nal offer be ratified, the em-
ployees were free to reject that recommendation and ratify the 
contract. That may be true, but the question here is whether Re-
spondent had a reasonable belief that the employees would strike. I 
find that it did, based on the direction that employees empty their 
lockers, the Union™s request for a final offer, McClam™s statement 
that the parties were at impasse, and the Union™s refusal to recom-
mend ratification of the contract
. Thus, notwithstanding that Re-
spondent was not specifically told that the employees would strike, 
it had a reasonable belief that they would do so. 
American Ship 
Building,
 380 U.S. 300, 327 (1965).  
In American Ship Building
, the Supreme Court upheld the use of 
a post-impasse lockout in support of an employer™s bargaining 

position. The Board has also held lawful a pre-impasse lockout for 
the same purpose. 
Darling & Co.,
 171 NLRB 801 (1968); 
Harter 
Equipment Co
., 280 NLRB 597 (1986). There was limited evi-
dence given here concerning the bargaining which occurred in 
relation to whether an impasse in
 bargaining had actually occurred 
at the time of the lockout. Acco
rdingly, I make no findings con-
cerning that issue. However, under these precedents, assuming 
Section 8(d) was not violated, an
 offensive lockout would not vio-
late Section 8(a)(3) of the Act. He
re of course, no violation of that 
section has been alleged.   
Respondent was further justified in locking out its employees 
due to the nature of its product. The Union requested that a ratifica-
tion vote take place in the plant on Monday, December 16. Re-
spondent reasonably believed that if
 the employees voted to reject 
its final offer at that time and bega
n a strike the sudden cessation of 
work would be dangerous to the workers and injurious to its prod-
uct.  Respondent™s contention that it engaged in the lockout because 
of fear of sabotage prompted by a report of a chemical spillage on 
the last day of the negotiations is without merit.  
There was no specific evidence of a deliberate spillage of mate-
rials, and no evidence that the Union or its agents caused the spill-
age. Although conceding that the spillage could not be attributed to 
the Union, the fact that Reidinger was told that similar incidents 

occurred at the end of prior negotiations is irrelevant. Such specula-
tion and innuendo is not sufficient to provide a lawful basis for the 
lockout. Respondent has not shown that the lockout was prompted 
by a legitimate fear of employee vandalism. 
ConAgra, Inc
., 321 
NLRB 944, 963 (1996). Similarly, there was no proof that any 
employee slowed down, or that if 
that had occurred, that the Union 
was responsible.  
CONCLUSIONS OF LAW 
1. Drew Division of Ashland Chemical Company, A Division of 
Ashland Oil, Inc., is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. 
2. Teamsters Industrial and Allied Workers Local No. 97, Inter-
national Brotherhood of 
Teamsters, AFL-CIO, is a labor organiza-
tion within the meaning of Section 2(5) of the Act. 
3. The following employees of Respondent constitute a unit ap-
propriate for the purposes of collective bargaining within the mean-
ing of Section 9(b) of the Act. 
 All full-time and regular part-time production and mainte-
nance employees and warehouse 
employees at Respondent™s 
Kearny, New Jersey plant excluding office clerical employ-
 DREW DIVISION OF ASHLAND CHEMICAL CO. 483ees, laboratory employees, professional employees, salesmen, 
guards and supervisors as defined in the Act. 
 4. At all times material, Local 97 has been and is now the exclu-
sive collective-bargaining representative of the employees em-
ployed in the appropriate unit described above, within the meaning 
of Section 9(a) of the Act. 
5. By locking out its employees during the period 12:01 a.m. on 
December 16, 1996 thru December 23, 1996, prior to the passage 
of 60 days following the Union™s notification of its intention to 
terminate their contract, Respondent violated Sections 8(a)(5) and 
(1) and 8(d) of the Act. 
REMEDY 
Having found that the Respondent has engaged in certain unfair 
labor practices, I find that it must be ordered to cease and desist and 
to take certain affirmative action designed to effectuate the policies 
of the Act. 
Having found that Respondent locked out its employees from 
12:01 a.m. on December 16, 1996 thru December 23, 1996, I shall 
recommend that it be required to make the unit employees whole 
for any loss of wages or other benefits they may have suffered by 
reason of the unlawful lockout, without prejudice to seniority and 
other rights, computed as prescribed in 
F. W. Woolworth Co.
, 90 
NLRB 289 (1950), plus interest as computed in 
New Horizons for 
the Retarded
, 283 NLRB 1173 (1987). 
On these findings of fact and conclusions of law and on the en-
tire record, I issue the following recommended
5 ORDER The Respondent, Drew Division of Ashland Chemical Com-
pany, A Division of Ashland Oil, Inc., Kearny, New Jersey, its 
officers, agents, successors, and assigns, shall 
1. Cease and desist from  
(a) Unlawfully locking out its employees. 
(b) In any like or related manner 
interfering with, restraining, or 
coercing employees in the exercise of the rights guaranteed them 
by Section 7 of the Act. 
2. Take the following affirmative action necessary to effectuate 
the policies of the Act. 
(a) Make whole the unit employees for any loss of earnings and 
other benefits suffered as a result of the lockout from 12:01 a.m. on 
December 16, 1996 thru December 23, 1996, in the manner set 
forth in the remedy section of the decision. 
(b) Preserve and, within 14 days of a request, make available to 
the Board or its agents for examination and copying, all payroll 
records, social security payment records, timecards, personnel 
records and reports, and all other records necessary to analyze the 
amount of backpay due under the terms of this Order. 
(c) Within 14 days after service by the Region, post at its facility 
in Kearny, New Jersey, copies of the attached notice marked ﬁAp-
pendix.ﬂ
6 Copies of the notice, on forms provided by the Regional 
                                                          
                                                                                             
5 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
6 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
Director for Region 22, after being signed by the Respondent's 
authorized representative, shall be posted by the Respondent im-
mediately on receipt and maintain
ed for 60 consecutive days in 
conspicuous places including all places where notices to employees 
are customarily posted. Reasonable steps shall be taken by the 
Respondent to ensure that the notices are not altered, defaced, or 
covered by any other material. In the event that, during the pend-
ency of these proceedings, the Respondent has gone out of business 
or closed the facility involved in
 these proceedings, the Respondent 
shall duplicate and mail, at its own expense, a copy of the notice to 
all current employees and former employees employed by the 
Respondent at any time since December 16, 1996. 
(d) Within 21 days after service by the Region, file with the Re-
gional Director a sworn certification of a responsible official on a 
form provided by the Region attesting to the steps that the Respon-
dent has taken to comply. 
APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 

National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 WE WILL NOT unlawfully lock out our employees. 
WE WILL NOT in any like or related manner interfere with, re-
strain, or coerce our employees in 
the exercise of the rights guaran-
teed them by Section 7 of the Act. 
WE WILL make whole our employ
ees in the appropriate collec-
tive-bargaining unit set forth be
low for any loss of earnings and 
other benefits suffered as a result of the lockout from 12:01 a.m. on 
December 16, 1996 thru December 23, 1996. 
 All full-time and regular part-time production and maintenance 
employees and warehouse employees at Respondent™s Kearny, 
New Jersey plant excluding office clerical employees, laboratory 
employees, professional employees
, salesmen, guards and supervi-
sors as defined in the Act
. ASHLAND OIL, INC. 
  ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 